862 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert Eugene BAILES, Defendant-Appellant.
No. 88-5094.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 30, 1988.Decided Nov. 8, 1988.

Robert Eugene Bailes, appellant pro se.
Thomas J. Ashcraft, United States Attorney, for appellee.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Eugene Bailes has filed two notices of appeal in connection with criminal proceedings pending against him in the Western District of North Carolina.  He has also filed motions to combine all appeals in his criminal case and to prohibit the United States Attorney's office from participating further in his criminal prosecution.  We grant the motion to combine the appeals, deny the motion to bar the United States Attorney's office from participating in Bailes' prosecution, and dismiss the appeal.


2
In his first notice of appeal, Bailes challenges the district court's decision to grant the government's motion for a continuance under 18 U.S.C. Sec. 3161(h)(8).  Because the criminal proceedings which were continued are still pending, the district court's order is not appealable at this time.   United States v. Gurary, 793 F.2d 468, 472 (2d Cir.1986).


3
In Bailes' second notice of appeal, he states that he is appealing all orders entered by Judge Potter.  Judge Potter has entered no orders which are appealable at this time.  In particular, Judge Potter's denial of Bailes' recusal motion is not appealable prior to final judgment.   Vuono v. United States, 441 F.2d 271, 272 (4th Cir.1971).


4
We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


5
DISMISSED.